DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is entitled to and claims the benefit of priority of KR Patent App. Nos. 10-2019-0115375, filed 09/19/2019, and 10-2018-0147561, filed 11/26/2018. The preliminary amendment filed on 11/21/2019 is entered and acknowledged by the Examiner.
3.	Claims 1-13 are pending. Claims 1-13 are under examination on the merits.
  
Information Disclosure Statement
4.	The information disclosure statement submitted on 11/21/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.
Drawings
5.	The drawing is received on 11/21/2019. This drawing is acceptable.

Priority

6.	Receipt is acknowledged of papers submitted on 01/08/2020 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 




Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-6, 9, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No. 2014/0350163 A1, hereinafter “Kim”) in view of Chang et al. (US Pub. No. 2013/0034734 A1, hereinafter “Chang”). 

Regarding claims 1-3,5: Kim teaches a thermoplastic resin composition (Page 1, [0001]) comprising: a polyester resin (Page 5, [0090-[0094]) comprising a repeat unit represented by Formula 1a (Page 5, [0090]-[0094]), glass fibers (Page 5, [0107]-[0108]), a white pigment (Page 

    PNG
    media_image1.png
    101
    375
    media_image1.png
    Greyscale

	However, Chang teaches a resin composition is used to make the composite of metal and resin, includes a main resin, a reinforcer and a filler (Page 1, [0008]), where the mass percentage of the main resin is about 40% to 90%, the mass percentage of the reinforcer is about 0% to 30%, and the mass percentage of the filler is about 0% to 40%  (Page 1, [0008]).  
The reinforcer comprises one or more ingredients selected from a group consisting of polyester, ethylene copolymers, styrene polymers (Page 1, [0011]), wherein the styrene polymer comprises one or more ingredients selected from a group consisting of polystyrene (PS), graft-modified PS, acrylonitrile-butadient-styrene (ABS), graft-modified ABS, styrene-butadiene-styrene (SBS), graft-modified SBS, styrene-ethylene/butylene-styrene (SEBS) (Page 1, [0014]) in order to provide can reinforce the resin composition and strengthen the bond between metal and resin (Page 1, [0011]). The filler enhances the strength of the resin composition and reduces the linear expansion coefficient of the resin composition, making the value of linear expansion coefficient of the metal closer to that of the resin composition (Page 1, [0015]), wherein the filler comprises at least one ingredient selected from a group consisting of glass 
In an analogous art of a thermoplastic resin composition comprising: a polyester resin, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the vinyl-olefin copolymer by Kim, so as to include an aromatic vinyl-olefin copolymer as taught Chang, and would have been motivated to do so with reasonable expectation that this would result in providing in order to provide can reinforce the resin composition and strengthen the bond between metal and resin as suggested by Chang (Page 1, [0014]). 

Regarding claim 4: Kim teaches a thermoplastic resin composition (Page 1, [0001]), wherein the white pigment comprises titanium oxide, zinc oxide, zinc sulfide, zinc sulfate, barium sulfate, calcium carbonate, and/or alumina (Page 3, [0047]). 

	Regarding claim 6: Kim teaches a thermoplastic resin composition (Page 1, [0001]), wherein the vinyl-olefin copolymer and the talc are present in a weight ratio of about 1:0.01 to about 1:10 (Page 4, [0062]; Page 6, Table 1, Examples 1-5; Page 7, Table 3, Examples 6-12).

	Regarding claim 9: Kim teaches a thermoplastic resin composition (Page 1, [0001]), wherein the thermoplastic resin composition has an unnotched Izod impact strength of about 10 kgf.cm/cm to about 30 kgf.cm/cm, as measured on a 1/8" thick Izod specimen in accordance with ASTM D256 (Page 5, [0085]). 

Regarding claim 11: Kim teaches a molded article formed of the thermoplastic resin composition (Page 2, [0030]; Page 9, Claim 22). 
Regarding claim 12: Kim teaches the molded article, wherein the molded article is a reflector for a LED (Page 2, [0030]; Page 9, Claim 23).

	Regarding claim 13: Kim teaches the molded article, wherein the molded article is a reflector cup for a LED (Page 1, [0002]). 

11.	Claims 1, 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. No. 2016/0002196 A1, hereinafter “Park”) in view of Chang et al. (US Pub. No. 2013/0034734 A1, hereinafter “Chang”). 

Regarding claims 1,3,5: Park teaches a thermoplastic resin composition (Page 1, [0008]) comprising: a polyester resin  (Page 1, [0011]) comprising a repeat unit represented by Formula 1a (Page 1, [0016]) , glass fibers (Page 5, [0077]), a white pigment (Page 4,[0067]-[0068]), vinyl-olefin copolymer (Page 6, [0088]-[0089]; Page 6, [0090]), and wollastonite, mica, and/or whiskers (Page 5, [0079]). Kim does not expressly teach an aromatic vinyl-olefin copolymer, and talc.

    PNG
    media_image1.png
    101
    375
    media_image1.png
    Greyscale

	However, Chang teaches a resin composition is used to make the composite of metal and resin, includes a main resin, a reinforcer and a filler (Page 1, [0008]), where the mass percentage of the main resin is about 40% to 90%, the mass percentage of the reinforcer is about 0% to 30%, and the mass percentage of the filler is about 0% to 40% (Page 1, [0008]).  
The reinforcer comprises one or more ingredients selected from a group consisting of polyester, ethylene copolymers, styrene polymers (Page 1, [0011]), wherein the styrene polymer 
In an analogous art of a thermoplastic resin composition comprising: a polyester resin, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the vinyl-olefin copolymer, and filler by Park, so as to include an aromatic vinyl-olefin copolymer, and talc as taught Chang, and would have been motivated to do so with reasonable expectation that this would result in providing in order to provide can reinforce the resin composition and strengthen the bond between metal and resin (Page 1, [0014]), and the filler enhances the strength of the resin composition and reduces the linear expansion coefficient of the resin composition, making the value of linear expansion coefficient of the metal closer to that of the resin composition as suggested by Chang (Page 1, [0015]).

Regarding claim 4: Park teaches a thermoplastic resin composition (Page 1, [0008]), wherein the white pigment comprises titanium oxide, zinc oxide, zinc sulfide, zinc sulfate, barium sulfate, calcium carbonate, and/or alumina (Page 4, [0068]). 

Regarding claim 6: Park teaches a thermoplastic resin composition (Page 1, [0008]), wherein the vinyl-olefin copolymer and the talc are present in a weight ratio of about 1:0.01 to about 1:10 (Page 5, [0086]; Page 6, [0095]; Page 7, Table 1, Examples 1-5).

	Regarding claim 7: Park teaches a thermoplastic resin composition (Page 1, [0008]), wherein the thermoplastic resin composition has a reflectance of about 92% to about 99%, as measured on a specimen having a size of 90 mm X 50 mm X 2.5 mm under illumination at a wavelength of 450 nm in accordance with ASTM E1331 (Page 2, [0029]; Page 6, [0102]; Page 8, Claim 18).

Regarding claim 8: Park teaches a thermoplastic resin composition (Page 1, [0008]), wherein the thermoplastic resin composition has a reflectance retention rate of about 90% to about 99%, as calculated according to Equation 1:
[Equation 1]
Reflectance retention rate (%) = [(Rf0 – Rf1) / Rf0] X 100
wherein Rf0 is an initial reflectance of a specimen having a size of 90 mm x 50 mm x 2.5 mm, as measured under illumination at a wavelength of 450 nm in accordance with ASTM E1331, and Rf1 is a reflectance of the specimen, as measured under illumination at a wavelength of 450 nm in accordance with ASTM E1331 after a constant temperature/humidity test in which the specimen is left at 85°C and 85% RH for 300 hours hours (Page 2, [0029]; Page 6, [0102]; Page 8, Claim 18).

	Regarding claim 9: Park teaches a thermoplastic resin composition (Page 1, [0008]), wherein the thermoplastic resin composition has an unnotched Izod impact strength of about 10 kgf.cm/cm to about 30 kgf.cm/cm, as measured on a 1/8" thick Izod specimen in accordance with ASTM D256 (Page 2, [0028]; Page 6, [0101]; Page 8, Claim 17). 
Regarding claim 10: Park teaches a thermoplastic resin composition (Page 1, [0008]), wherein the thermoplastic resin composition has: a reflectance of about 92% to about 99%, as measured on a specimen having a size of 90 mm X 50 mm X 2.5 mm under illumination at a wavelength of 450 nm in accordance with ASTM E1331, a reflectance retention rate of about 90% to about 99%, as calculated according to Equation 1:
[Equation 1]
Reflectance retention rate (%) = [(Rf0 – Rf1) / Rf0] X 100
wherein Rf0 is an initial reflectance of a specimen having a size of 90 mm x 50 mm x 2.5 mm, as measured under illumination at a wavelength of 450 nm in accordance with ASTM E1331, and Rf1 is a reflectance of the specimen, as measured under illumination at a wavelength of 450 nm in accordance with ASTM E1331 after a constant temperature/humidity test in which the specimen is left at 85°C and 85% RH for 300 hours (Page 2, [0029]; Page 6, [0102]; Page 8, Claim 18), and an unnotched Izod impact strength of about 10 kgf.cm/cm to about 30 kgf.cm/cm, as measured on a 1/8" thick Izod specimen in accordance with ASTM D256 (Page 2, [0028]; Page 6, [0101]; Page 8, Claim 17).

	Regarding claim 11: Park teaches a molded article formed of the thermoplastic resin composition (Page 1, [0002]; Page 1, [0009] ; Page 2, [0026]; Page 8, Claim 15). 

	Regarding claim 12: Park teaches the molded article, wherein the molded article is a reflector for a LED (Page 2, [0027]; Page 2, [0047]; Page 8, Claim 16).

	Regarding claim 13: Park teaches the molded article, wherein the molded article is a reflector cup for a LED (Page 1, [0003]). 


Examiner Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
04/13/2021